L. Ogden.
The contraéis are several; and though a nunA. her of aétions on onp policy will be consolidated, that is be- . cause the contraél is one, and therefore the very reason of the praéíice in such a case, is sufficient to overrule the present application.
An application was made by myself to this court, for leave to consolidate five aélions on five promissory notes to the same plaintiff, and refused, because of the diversity of the contraéis.*
,. Per curiam. The contraéis being separate and independent i it is not a case for consolidation, and not to be distinguished ; from that of the notes. There never was an instance of consolidating different policies.
Radcliff and Livingston, justices, absent.

 By the practice of the Engliih courts, if the defendant be held to bail in two aétions which might be joined, the plaintiff will be obliged to confolidate and have to pay the coils of the application. Cecil v. Briggs a X). & E. 639.